On Petition for a Rehearing.
In our opinion filed and decree entered on a former day of the present term, we reversed the decree of the chancery court, sustained the defendant's pleas in abatement, and dismissed the three bills filed in the chancery court of Maury county.
In due season, the appellees (complainants below) filed a petition for a rehearing which, when reduced to its fundamental proposition, advances the contention that this court erred in holding that, upon the facts of this record, the case (with respect to the service of process on the defendant) is governed by sections 6391-6394 of the Code of 1932 (Shannon's Code, sections 3369a104-3369a107) in connection with sections 8641 and 8751 of the Code of 1932 (Shannon's Code, sections 4514 and 4623.)
It is insisted for petitioners that, with respect to the service of process as aforesaid, this case is governed by sections 8666 to 8669, both inclusive, of the Code of 1932, rather than by the aforementioned Code sections.
We are not able to agree to the contention thus advanced by petitioners, and, after an attentive consideration of the reasons therefor presented by the petition, we are content to adhere to our former opinion, in which we stated the reasons which impelled us to the conclusions there announced, and to which we refer without repetition.
The petition for a rehearing is denied and dismissed at the cost of the petitioners.
Crownover and De Witt, JJ., concur.